Mr. Acting Chief Justice Pérez Pimentel,
with whom Mr. Justice Ramírez Bages joins,
concurring.
Mr. Justice Rigau concurs in part.
San* Juan, Puerto Rico, April 20,1971
I concur with the decision reached by the Court because the reversal of the judgment and the order to hold a new trial is an admonition to the judges of the Court of First Instance to observe the provisions of Rule 89 of the Rules of Criminal Procedure in the joinder of causes for trial. When said rule is violated in cases heard before a jury, the error is so serious, that the reversal of the judgment may be considered as automatic, since in prosecuting the case as if a single information or complaint were involved, defendants would be deprived of certain rights which the laws grant them in the proceeding. However, when cases heard before the court without a jury are involved, the sitúation may vary. I have held on previous occasions that the commission of an error does not entail automatically the reversal of the judgment, even though the error is of a constitutional nature, if the same has not injured defendant’s fundamental rights. Although I continue holding the same view for the reasons set forth at the beginning, I do not consider it necessary to, analyze' this case in the light of said principle.